Citation Nr: 1234339	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include traumatic arthritis of the knee, left popliteal artery aneurysm, gout, and peripheral vascular disease.

2.  Entitlement to service connection for a right leg disability, to include a knee disability, gout, and peripheral vascular disease.

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a left hip disability, to include traumatic arthritis.

5.  Entitlement to service connection for a left ankle disability, to include traumatic arthritis and gout, to include as secondary to left leg and hip disabilities.

6.  Entitlement to a rating in excess of 70 percent prior to January 14, 2012, for major depression.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) from March 2008 and July and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the March 2008 decision, the RO denied entitlement to service connection for bilateral leg and hip disabilities.  In the July 2009 decision, the RO denied entitlement to service connection for a left ankle disability and granted an increased 70 percent rating for major depression, effective June 2, 2008.  In the October 2009 decision, the RO denied entitlement to a TDIU.

In January 2012, the RO granted an increased 100 percent rating for major depression, effective January 14, 2012.  As the Veteran was granted the full benefit he sought during the period since January 14, 2012, his claim of an increased rating for major depression during that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In a February 2012 statement, the Veteran's representative raised the issue of entitlement to a permanent status of the total disability rating.  Additionally, the record raises claims of entitlement to service connection for muscle and joint pain, memory loss and concentration deficit, a sleep disorder, and chest pain, to include as due to an undiagnosed illness.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for right leg, left hip, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran experienced a left leg injury in service and the record demonstrates post-service continuity of symptomatology.  

2.  The Veteran's current right hip disability is not shown to be the result of an in-service disease or injury and did not manifest in service or within a year of his separation from service.

3.  Prior to January 14, 2012, the Veteran's major depression was manifested by near total occupational and social impairment, with Global Assessment of Functioning (GAF) scores ranging from 50 to 60, indicative of serious to moderate impairment.

4.  The Veteran is service-connected for major depression, rated 100 percent disabling.  The Board is also granting service connection for a left leg disability.  The Veteran's combined disability rating is now 100 percent.

5.  The Veteran's service-connected disabilities preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).

3.  The criteria for a 100 percent rating, prior to January 14, 2012, for major depression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2011).

4.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claims of service connection for a left leg disability and for a TDIU and is granting the highest rating possible for major depression during the entire appeal period, the claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the claim of service connection for a right hip disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a right hip disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination for a right hip disability and an opinion as to the etiology of the disability was not otherwise obtained.  As discussed below, there is no competent evidence that the current right hip disability may be related to a disease or injury in service.  The Veteran has not reported, and the evidence does not reflect, any right hip arthritis in service or within a year of service or a continuity of symptomatology, and there is no other competent medical or lay evidence that the Veteran's current right hip disability may be related to service.  Thus, a VA examination or opinion is not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Leg Disability

In this case, medical records include various left leg diagnoses.  For example, VA examination reports dated in January 2012 include diagnoses of left popliteal artery aneurysm, left knee arthralgia, gout, and peripheral vascular disease.  Also, the physician assistant who conducted the January 2012 VA orthopedic examination reported that imaging studies of the left knee had been conducted and revealed degenerative or traumatic arthritis of the knee.  Thus, current left leg disabilities have been demonstrated.

There is also evidence of an in-service left leg injury and of a continuity of symptomatology linking that injury to the current left leg disability.

Service treatment records include February 1989 reports of treatment for left leg stiffness following a fall from a fence.  An examination revealed tenderness on left straight leg raise near the head of the femur.  A diagnosis of a deep muscle contusion of the left leg was provided.

In his June 2007 claim (VA Form 21-4138), the Veteran reported that following his left leg injury in service in 1989, he had continued to experience minor problems with the leg in the years since that time.  In 2003, he began to experience left leg pain and stiffness and was prescribed pain and muscle relaxer medications.
Medical records dated from December 2002 to July 2009 include reports of left leg pain, swelling, claudication/cramps, calor, and erythema.  Objective examinations revealed left leg edema and pain associated with ranges of leg motion.  X-rays of the femur, tibia, and fibula were all normal.  A left superficial femoral artery, popliteal arterial stent was inserted in February 2008.  The Veteran was diagnosed as having a left popliteal artery aneurysm, peripheral vascular disease, gout, chronic deep vein thrombosis, chronic venous stasis disease, an occluded superficial femoral artery, left lower extremity ischemia, and a groin muscle strain.

In an August 2007 letter, the Veteran's former employer reported that during the period from October to November 2004, the Veteran was on emergency leave from work due to a blood clot in his left leg.  Also, a fellow service member reported in an August 2007 letter that he had served with the Veteran in 1989 and had witnessed him walk with a limp and experience problems with mobility and stamina following his 1989 injury.  He had remained in contact with the Veteran following service and the Veteran continued to report problems with his left leg.

During VA examinations dated in August 2009 the Veteran reported pain radiating from his left buttock down his left leg.  Episodes of such pain lasted for 2 to 3 seconds at a time and were precipitated by fast walking, climbing steps, and prolonged sitting.  He was able to walk approximately 50 to 60 feet, at which time he would begin to experience pain/claudication in his calf.  The Veteran wore a support stocking about the left calf and that there was very poor arterial pulsation in the left lower extremity.

VA treatment records dated from December 2009 to July 2010 include diagnoses of venous insufficiency, deep vein thrombosis, and occlusive disease involving the left superficial femoral and popliteal arteries.

The January 2012 VA orthopedic examination report includes a report of left knee pain in the years since the 1989 left leg injury in service.  Such pain was characterized as a "soreness," was precipitated by weather changes and walking, and was 6/10 in intensity.  There was also pain in the posterior fossa of the knee related to known aneurysms and an old deep vein thrombosis.  Flare ups of pain associated with the peripheral vascular disease and past surgeries for vascular disease occurred while sitting.  Objective examination revealed that left knee flexion was limited to 125 degrees (normal being 140 degrees), there was swelling and pain on movement of the knee, and muscle strength associated with knee flexion and extension was somewhat impaired (4/5).  X-rays revealed degenerative or traumatic arthritis of the left knee.  Diagnoses of left knee arthralgia, gout, and peripheral vascular disease were provided.

The examiner who conducted the examination concluded that he could not opine as to whether the Veteran's current left knee disability was related to service without resort to mere speculation.  He reasoned that the Veteran was injured in service while jumping a fence, but that he also experienced gout, a lupus coagulant problem, bilateral knee popliteal aneurysms, and deep vein thromboses.  Further, previous X-rays of the lumbosacral spine had revealed degenerative joint disease and disc narrowing, both of which may well have been a result of the 1989 injury and could cause lower extremity, knee, and ankle pain.  Thus, the examiner was unable to specifically identify a single cause of the Veteran's left knee pain.

Although the January 2012 opinion pertaining to the left knee is adequate to the extent that it is accompanied by a specific rationale which addresses why a definitive conclusion as to the etiology of the current disability could not be made, it nonetheless weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).

During the second January 2012 VA examination, the Veteran reported chronic pain, swelling, and stiffness of the left groin associated with an aneurysm of a small artery.  He had undergone an endovascular repair of the left popliteal artery aneurysm in February and July 2008.  He occasionally used a cane for ambulation.  He was diagnosed as having a left popliteal artery aneurysm.

The Veteran is competent to report symptoms of a left leg disability, such as knee/leg pain and swelling, as well as a continuity of symptomatology.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is documented clinical evidence of a left leg injury in service and of treatment for left leg problems for many years since service, and a lay statement has been submitted attesting to the fact that the Veteran has reported left leg symptoms in the years ever since his injury in service in 1989.  

The Board notes that the Veteran reported on Dental Health Questionnaires dated in May 1989 and February 1991 and on an August 1991 report of medical history for purposes of separation from service that he was neither experiencing nor had he ever experienced arthritis, swollen or painful joints, leg cramps, or knee problems.  Also, his August 1991 separation examination was normal other than for psychiatric and skin problems.  Nevertheless, while specific symptoms such as arthritis, swollen or painful joints, leg cramps, or knee problems may not have been present at the time of these reports, the Veteran has reported more general left leg problems in the years immediately following his 1989 injury and he reported in his June 2008 claim that such problems were initially minor and did not affect his everyday life.  Further, the accuracy of the reports in service (e.g. no history of joint problems, including the knees) are questionable, given the fact that the Veteran was treated for pain near the head of the left femur as well as symptoms associated with a probable lateral meniscus strain of the right knee (e.g. knee pain) in 1989.  

There is otherwise no affirmative evidence to explicitly contradict the Veteran's report of left leg symptoms since service and it is not inconsistent with the evidence of record.  At the very least, the evidence is in relative equipoise as to whether the Veteran has experienced left leg problems ever since service.  Thus, the Board finds that the Veteran's reports of a continuity of symptomatology since service are credible in this case.

As there is evidence of an in-service left leg injury, current left leg disabilities, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left leg disability, however diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Right Hip Disability

The August 2009 VA orthopedic examination report includes a report of X-ray findings of a narrowed sacroiliac joint with sclerosis and degenerative and posttraumatic changes.  Thus, there is competent evidence of a current right hip disability.

In his June 2007 claim, the Veteran reported that he experienced contusions and stiffness to joints located on or near his "hip area" in service as a result of his fall in 1989.  He specified that his injuries in service pertained to his left leg and he did not make any specific reference to his right hip.  He has not otherwise reported, and the evidence does not reflect, a continuity of right hip symptomatology in the years since service.

There is no evidence of any complaints of or treatment for a right hip disability or any symptoms associated with such a disability in the Veteran's service treatment records and his August 1991 separation examination was normal other than for psychiatric and skin abnormalities.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed right hip arthritis in service, and the Veteran has not reported any such diagnosed disability in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current right hip disability did not manifest until many years after service.  The first post-service clinical evidence of a right hip disability is the August 2009 VA examination report which reflects X-ray evidence of right hip degenerative changes.   

There is no clinical or lay evidence of any earlier right hip symptoms following service.  The absence of any evidence of right hip symptoms for over a decade after service weighs the evidence against a finding that the Veteran's right hip disability was present in service or in the year or years immediately after service.

There is no other evidence of a relationship between the Veteran's current right hip disability and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  The record also fails to demonstrate a continuity of symptomatology with respect to the claimed disability.  Thus, the preponderance of the evidence is against a finding that the Veteran's current right hip disability is related to service, manifested in service, or manifested within a year after his October 1991 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for a right hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's major depression is currently rated under 38 C.F.R. § 4.130, DC 9434 as major depressive disorder, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

In this case, medical records dated from June to December 2008 include reports of anxiety, depression, frustration, mood swings, occasional difficulty sleeping, loss of appetite, fatigue, vague suicidal/homicidal ideations without any plan or intent, occasional panic attacks, impaired attention, concentration, and short term memory, irritability, social isolation, difficulty with social interaction, feelings/outbursts of anger, occasional feelings of helplessness, hopelessness, anhedonia, and decreased motivation, and occasional auditory hallucinations.  The Veteran denied any symptoms of mania, hyperactivity, impulsivity, grandiosity, or visual hallucinations.  Although he experienced episodes of expansive or irritable mood, he also experienced periods when he felt "more talkative."  During periods of improved mood he would go fishing.  He was able to perform daily hygiene and grooming tasks independently and had been able to perform domestic chores until he underwent a leg operation.  He lived with his spouse (to whom he had been married since 1992) and children, and he had a good relationship with his spouse.  However, his social life was "fading away" and he had held 7 to 8 jobs since approximately 2000 due to interpersonal conflicts.  He had last worked in July 2008, at which time he went on family medical leave due to leg problems.  His psychiatric symptoms were treated with medication.

Objective examinations revealed that the Veteran was fully alert and oriented, had a normal appearance, and was appropriately dressed and groomed.  He had occasional poor eye contact, a mildly tense attitude, poor effort, occasionally soft speech, a dysphoric/depressed mood, an abnormal affect congruent with mood, occasional paranoia, slowed psychomotor activity, and occasionally impaired concentration. However, there were no psychotic thought processes, deliriousness, visual or auditory hallucinations, delusions, compulsions, obsessions, or suicidal/homicidal thoughts.  Insight and judgment were fair.  Diagnoses of recurrent and severe major depressive disorder, depression not otherwise specified (NOS), generalized anxiety disorder, and rule out panic disorder with mild agoraphobia were provided and GAF scores of 50 to 55 were assigned, indicative of serious to moderate impairment.

A licensed psychologist who conducted a September 2008 psychiatric evaluation for purposes of the Veteran's SSA disability claim concluded that the Veteran was able to perform routine, repetitive tasks and follow simple and detailed instructions and that his limitations in completing tasks were reportedly physical.  However, he had very poor social skills, did not make any eye contact, and had a long history of not getting along with others.  Additionally, his concentration was very poor.  Therefore, the psychologist opined that it was not likely that the Veteran would have been able to interact appropriately with co-workers and receive any supervision.  
 
SSA disability records dated in September 2008 include reports of peripheral vascular disease, hypertension, and major depression which limited the Veteran's ability to work.  Specifically, the Veteran reported that he was unable to work because his employment required sitting, standing, driving, and walking, and he was limited in his ability to perform such tasks.  His disabilities first interfered with his ability to work in July 2008, at which time he stopped working because he was placed on family and medical leave without pay.  The Veteran was granted SSA disability benefits due solely to peripheral vascular (arterial) disease.

An October 2008 letter from the Veteran's former employer reflects that the Veteran's twelve weeks of family medical leave had been exhausted as of October 2008.  As a result, his employment was terminated at that time.

During a February 2009 VA psychiatric examination, the Veteran reported that he went on family medical leave from his employment in July 2008 after developing a deep vein thrombosis and that his employment was terminated after his 12 weeks of leave expired.  He was unemployed at the time of the examination and reported that his unemployment was due to concentration and memory problems, the fact that he would "start stereotyping people," and physical problems.  During the time that he was employed, he lost approximately 3 to 4 hours of efficient work time each day (15 to 20 hours each week) due to psychiatric symptoms (e.g. depression and impaired concentration).  He had been married to his wife since 1992 and his marriage was stable.  Although his relationship with his three daughters was "pretty good," he reported two occasions during which he grabbed one daughter by the throat and hit another daughter "upside of the head" due to anger.  He preferred to be alone, tended to stay isolated, and did not attend social functions.  Although he used to fish, he no longer enjoyed that or any other leisure activity.  

With respect to psychiatric symptoms, the Veteran reported impaired sleep, depression, panic attacks, impaired concentration and memory, fatigue, suicidal thoughts, outbursts of anger, irritability, feelings of helplessness, social isolation, and frequent crying spells.  Such symptoms had occurred ever since service, occurred on a daily basis, and were moderate in severity.  There were no periods of remission.  He had one suicide attempt in service, but there were no reported suicide attempts in the years since service.  Although he did not have any homicidal thoughts about any specific person, he felt homicidal towards people in general.  He had never been hospitalized due to his psychiatric disability, but he did receive outpatient treatment and had been prescribed medication for his disability.  He was able to perform all activities of daily living.

Examination revealed that the Veteran's behavior was initially quite inappropriate in that his speech was difficult to understand, he looked down at the floor, was quite depressed, and remained fairly arrogant throughout much of the examination.  However, he became more cooperative throughout the course of the examination.  He was casually dressed, appropriately groomed, and fully alert and oriented.  His communication skills were good at moments, he had good insight, there was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech, there was no psychomotor agitation or slowing other than secondary to his physical disability, there was no suicidal or homicidal ideation, and there were no cognitive deficits.  However, his eye contact was poor, his mood was described as "frustrated," his affect was "downcast-appearing" to restricted, there was no spontaneous smile, there were reported auditory and visual hallucinations, and judgment was poor.  The Veteran was diagnosed with dysthymic disorder and recurrent moderate major depressive disorder, and the physician who conducted the examination concluded that such diagnoses were inextricably interrelated.  A GAF score of 53 was assigned, indicative of moderate impairment.

The Veteran reported on a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) dated in February 2009 that he had last worked full time sometime between July and October 2008 as a field engineer.  He was prevented from securing or following any substantially gainful occupation due to "major depression/[posttraumatic stress disorder]."

VA treatment records dated from April 2009 to January 2012 and an August 2009 VA examination report include reports of depression, anhedonia, fatigue, impaired concentration, outbursts of anger, paranoia, intrusive thoughts of harming others and about the Veteran's past, occasional feelings of helplessness and hopelessness, excessive worry, anxiety, panic attacks, nightmares, impaired impulse control, and occasional sleep impairment.  The Veteran continued to live with his wife and children.  He feared getting upset and losing his temper with his spouse and children.  He dealt with his intrusive thoughts towards others by avoiding people and remained socially isolated.  Although he sometimes attended his children's football games, he would "stay behind the fence" and would return home if he was seen by his children.  There was no current suicidal or homicidal ideation.  Regarding employment, the Veteran reported that he had worked on software and hardware for computers in the banking field until July 2008.  However, he was unable to continue such employment because his job required sitting and crawling, and such activities caused pain in his left hip and ankles.  

Objective examinations revealed that the Veteran was fairly dressed and groomed and fully alert and oriented.  However, he appeared fatigued, mood was occasionally "downtrodden"/euthymic, affect was congruent with mood, insight and judgment were limited, speech was productive but occasionally with slow rate and rhythm, impulse control was fair, eye contact was poor, and concentration was impaired.  However, thoughts were goal directed and coherent, the Veteran's behavior was calm and cooperative, he was not delirious, there was no psychomotor agitation, and there were no hallucinations or suicidal/homicidal ideations.  There was no evidence of imminent dangerousness to himself or others, as evidenced by a lack of suicidal ideations, intent, or plan.  The Veteran's psychiatric symptoms were treated with medication.  Diagnoses of major depressive disorder and dysthymic disorder were provided and GAF scores of 50 to 60 were provided, indicative of serious to moderate impairment.

In July 2009, various former employers of the Veteran submitted completed "Request for Employment Information in Connection with Claim for Disability Benefits" forms (VA Form 21-4192) and reported that the Veteran had been employed full time for various periods from August 1994 to July 2008 as a computer technician and field service engineer.  He voluntary resigned from some positions (described as due to a better job offer by one employer) and left his most recent position in July 2008 because his family leave time had been exhausted.  There were no concessions made by the Veteran's employers due to any disabilities.

In July 2009, a VA physician opined that the Veteran's diagnosed major depressive disorder did not prevent him from being able to work.  No further explanation or reasoning for this opinion was provided.

In a December 2010 letter, the Veteran's wife reported that during the Veteran's periods of employment, he would "grow tired of the routine of work" and become aggravated with his co-workers.  As a result, he would start looking for a new place of employment within 1 to 2 years of employment.  Prior to leaving a job, he became moody, was hostile toward and withdrawn from his family, and experienced moderate to severe depression.  He had lost his most recent job in 2008 due to illness and surgery.  In the years since that time, he had become harder to talk to and was more aggressive towards his children.  His wife also described a period in 2000 during which the Veteran disappeared for a period of time and exhibited aggression towards the family.

Initially, the Board notes that the Veteran has been diagnosed with dysthymic disorder and generalized anxiety disorder.  These psychiatric disabilities are not service-connected.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

As the evidence reveals that the symptoms of the Veteran's service-connected and non-service connected psychiatric disabilities cannot be distinguished in this case, the Board will attribute all psychiatric symptoms to the Veteran's service-connected major depression for the purposes of assessing the severity of that disability.  

The above evidence reflects that prior to January 14, 2012, the Veteran was continuously unemployed since approximately July 2008 and that he was unable to function socially.  Although he has reported on several occasions that he stopped working in 2008 due to hip and leg problems and that such physical disabilities had prevented him from performing various tasks required by his employment, he has also reported that he had left numerous jobs due to interpersonal conflicts and difficulties with social interaction due to his psychiatric disability.  Also, during the February 2009 VA examination he reported that he had lost a significant amount of efficient work time each day due to the symptoms of his psychiatric disability, such as depression and impaired concentration.  

Although the VA physician opined in July 2009 that the Veteran's diagnosed major depressive disorder did not prevent him from being able to work, this opinion is entitled to little, if any, probative weight because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The licensed psychologist who conducted the September 2008 psychiatric evaluation, on the other hand,  provided a specific rationale for her opinion that it was not likely that the Veteran would have been able to interact appropriately with co-workers and receive any supervision.  As this opinion is accompanied by a rationale that was based upon examination of the Veteran and a review of his reported history and is not inconsistent with the evidence of record, it is entitled to substantial probative weight.  See Id. 

Regarding his social functioning, the Veteran had occasionally gone fishing during periods of improved mood.  However, he generally spent most of his time socially isolated and had little interest in any significant social activities.  Although he maintained a relationship with his family, he and his wife have both reported that he had also generally remained isolated from them, that it was difficult to interact with him, and that he exhibited aggression towards them.  For example, he reported two instances of physical aggression towards his daughters. 
 
The evidence is in at least equipoise that the Veteran had been unemployed and unable to function socially due to his service-connected major depression and disabilities associated with major depression prior to January 14, 2012.  Although the evidence reflects that he was employed full time until July 15, 2008, and that he did have some social contacts with his family, the combination of his occupational and social impairment most closely approximated the criteria for a 100 percent rating and resolving reasonable doubt in the Veteran's favor warrants a 100 percent rating for the entire appeal period prior to January 14, 2012.  Hence, the full benefit sought on appeal is granted.


TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for major depression, now rated 100 percent disabling.  The Board is also granting service connection for a left leg disability.  His combined disability rating is now 100 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question for consideration is whether the service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Statements from the Veteran and his wife dated in November 2000 and December 2010, VA examination reports dated in January 2001, February and August 2009, and January 2012, medical records dated from August 2007 to September 2008, SSA disability records, the Veteran's February 2009 VA Form 21-8940, and the July 2009 VA Forms 21-4192 submitted by the Veteran's former employers reflect that following service the Veteran attended college from 1992 to 1994 and received an Associate's Degree in electronics engineering technology.  He was subsequently employed full time with various companies as a computer technician, electronic engineer technician, security system installer, and customer service engineer.  He was fired or resigned from various jobs due to, among other things, anger and interpersonal conflicts with coworkers.  He had to take emergency leave from his job during the period from October to November 2004 due to a blood clot in the left leg.  He went on family medical leave in July 2008 due to a deep vein thrombosis, was officially terminated from his position in October 2008 after his leave was exhausted, and was reportedly unable to continue working due to psychiatric (e.g. impaired concentration, memory, and social adaptability) and physical problems (e.g. hip, ankle, and left leg problems, peripheral vascular disease, and hypertension).  

During the period that he was employed, the Veteran reported that he had lost significant amounts of efficient work time each day due to psychiatric symptoms and had difficulty performing various physical tasks (e.g. sitting, standing, crawling, driving, and walking) due to the symptoms of his physical disabilities, including his left leg disability.  He was granted SSA disability benefits due solely to peripheral vascular (arterial) disease.

Regarding whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment consistent with his education and occupational experience, there is conflicting medical evidence.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

As explained above, the licensed psychologist who conducted the September 2008 psychiatric evaluation provided an opinion that it was not likely that the Veteran would have been able to interact appropriately with co-workers and receive any supervision due to the fact that he had very poor social skills, did not make any eye contact, had a long history of not getting along with others, and experienced very poor concentration.  

Also, as explained above, a VA physician opined in July 2009 that the Veteran's diagnosed major depressive disorder did not prevent him from being able to work.  However, this opinion is not accompanied by any further explanation or reasoning.

The physician who conducted an August 2009 VA examination opined that when the Veteran's lower extremity problems were considered as a whole, including the severe arterial disease, he clearly could not do any work that required manual labor, walking more than 50 feet, or standing longer than 30 minutes.  His joint problems, alone, were reason enough to recommend avoidance of such activities and to conclude that he could not do his most recent job or engage in any manual labor.  As a result of his feet, he could not walk over one block or stand longer than 30 minutes.

The physician who conducted a second August 2009 VA examination opined that from a general medical standpoint, he was unable to define any disabilities that would interfere with the Veteran's ability to perform his usual employment.  This opinion was based on the fact that he had previously worked with computers, which was a sedentary activity.  Although he would have difficulty performing physical labor as a result of the claudication about the lower extremities, he should have been able to continue with computer-related work.

The staff psychologist who conducted a January 2012 VA psychiatric examination concluded that the Veteran's service-connected psychiatric disability caused total occupational impairment and that he was unemployable due to the disability.  The examiner explained that the Veteran had reported an inability to maintain employment due to his social and communication difficulties, depressed mood, suspiciousness, irritability, and anger problems.  A GAF score of 45 was assigned, indicative of serious impairment (e.g. unable to keep a job).

A second January 2012 VA examination report includes an opinion that the Veteran's left leg disability, diagnosed as left popliteal artery aneurysm, would impact his ability to work.  This opinion was based on the fact that the Veteran had reported employment experience as a field engineer for computers and that his job had required sitting, walking, and driving for long distances.  His left leg disability caused pain and stiffness in the leg and he was, therefore, unable to bend, sit, or walk for long distances.

The July 2009 opinion is of little probative value because it not accompanied by any explanation or reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The opinion of the examiner who conducted the second August 2009 VA examination is also of limited probative value because it only pertains to the Veteran's lower extremity problems and the examiner did not acknowledge or discuss the impact of the Veteran's psychiatric disability on his employability.

The September 2008, initial August 2009, and January 2012 opinions, however, are all accompanied by specific rationales that were based upon examinations of the Veteran and a review of his medical records and reported history and are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Id.

In sum, the evidence indicates that the Veteran has been unemployed since approximately October 2008 due to symptoms of his service-connected psychiatric and left leg disabilities, that he is in receipt of SSA disability benefits as a result of the arterial problems in his left leg, and that he has consistently reported an inability to secure new employment due to such problems.  He is competent to report the symptoms of his service-connected psychiatric and left leg disabilities and the effects of such symptoms on his employability.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is no affirmative evidence to explicitly contradict his reports, they are not inconsistent with the evidence of record, and several medical opinions have confirmed that his psychiatric and left leg disabilities have considerable effects on his ability to be employed.  Thus, the Board finds that his reports are credible.

In light of the above evidence and the medical opinions of record, the weight of the evidence reflects that the Veteran's service-connected psychiatric and left leg disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to service connection for a left leg disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for a right hip disability is denied.

Entitlement to a 100 percent rating for major depression, prior to January 14, 2012, is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to a TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits. 



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, medical records include diagnoses of various right leg, left hip, and left ankle disabilities.  For example, the August 2009 VA examination reports include diagnoses of traumatic arthritis of the left hip and ankle and peripheral vascular disease of the right leg.  Thus, current right leg, left hip, and left ankle disabilities have been demonstrated.

Additionally, service treatment records include the February 1989 reports of treatment for left leg pain near the head of the femur and right knee pain.  Diagnoses of a deep muscle contusion of the left leg and a probable lateral meniscus strain of the right knee were provided.

The Veteran was afforded VA examinations for right leg, left hip, and left ankle disabilities in January 2012.  He was diagnosed with right knee arthralgia, gout, peripheral vascular disease involving the right lower extremity, and left hip pain.  

The physician assistant who conducted the examinations concluded that he could not opine as to whether the Veteran's current left hip disability (diagnosed as left hip pain) and left ankle disability (diagnosed as gout) were related to service without resort to mere speculation.  He reasoned that the Veteran was injured in service while jumping a fence, but that he also experienced gout, a lupus coagulant problem, bilateral knee popliteal aneurysms, and deep vein thromboses.  Further, previous X-rays of the lumbosacral spine had revealed degenerative joint disease and disc narrowing, both of which may well have been a result of the 1989 injury and could cause lower extremity, knee, and ankle pain.  Thus, the examiner was unable to specifically identify a single cause of the Veteran's left hip and ankle pain.

The January 2012 opinions pertaining to the left hip and ankle are adequate to the extent that they are accompanied by explanations which address why a definitive conclusion as to the etiology of the current disabilities could not be made.  See Jones, 23 Vet. App. at 382.  Nonetheless, these opinions are inadequate because they only pertain to the diagnosed left hip pain and right ankle gout and the examiner did not acknowledge or discuss the diagnosed traumatic arthritis of the left hip and ankle.

As for the right leg, no opinions were provided as to the etiology of the diagnosed right knee problems, gout, and right lower extremity peripheral vascular disease.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his current right leg disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current right leg disability (any right leg disability diagnosed since June 2008, including peripheral vascular disease, gout, and any right knee disability) had its onset in service, is related to the Veteran's right knee injury in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current right leg symptoms are caused (in whole or in part) by a separate and distinct low back disability?  

(c)  If any of the Veteran's current right leg symptoms are caused by a separate and distinct low back disability,  is it at least as likely as not (50 percent probability or more) that the low back disability had its onset in service, is related to the Veteran's fall in service, or is otherwise related to a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all right leg disabilities diagnosed since June 2008 (including gout, peripheral vascular disease, and any right knee disability) and the Veteran's right knee injury in service in February 1989. 

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for particular right leg problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current left hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current left hip disability (any left hip disability diagnosed since June 2008, including traumatic arthritis) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's left leg injury in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current left hip symptoms are caused (in whole or in part) by a separate and distinct low back disability?  

(c)  If any of the Veteran's current left hip symptoms are caused by a separate and distinct low back disability, is it at least as likely as not (50 percent probability or more) that the low back disability had its onset in service, is related to the Veteran's fall in service, or is otherwise related to a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all left hip disabilities diagnosed since June 2008 (including traumatic arthritis) and the Veteran's left leg injury in service in February 1989.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for particular left hip problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of his current left ankle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current left ankle disability (any left ankle disability diagnosed since June 2008, including traumatic arthritis and gout) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's left leg injury in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left ankle disability (any left ankle disability diagnosed since June 2008, including traumatic arthritis and gout) was caused (in whole or in part) by his left hip and/or left leg disabilities?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left ankle disability (any left ankle disability diagnosed since June 2008, including traumatic arthritis and gout) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his left hip and/or left leg disabilities?

If the Veteran's current left ankle disability was aggravated by his left hip and/or left leg disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current left ankle symptoms are caused (in whole or in part) by a separate and distinct low back disability?  

(e)  If any of the Veteran's left ankle symptoms are caused by a separate and distinct low back disability, is it at least as likely as not (50 percent probability or more) that the low back disability had its onset in service, is related to the Veteran's fall in service, or is otherwise related to a disease or injury in service?

(f)  If any of the Veteran's left ankle symptoms are caused by a separate and distinct low back disability, is it at least as likely as not (50 percent probability or more) that the low back disability was caused (in whole or in part) by his left hip and/or left leg disabilities?

(g)  If any of the Veteran's left ankle symptoms are caused by a separate and distinct low back disability, is it at least as likely as not (50 percent probability or more) that the low back disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his left hip and/or left leg disabilities?

If any such low back disability was aggravated by the Veteran's left hip and/or left leg disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all left ankle disabilities diagnosed since June 2008 (including traumatic arthritis and gout) and the Veteran's left leg injury in service in February 1989.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for left ankle problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


